THIS was an ejectment for The Manor of the Lord Proprietary, in Talbot County.
At the trial of the cause it appeared, by the special verdict found, that in the year 1666, a manor was reserved for the Lord Proprietary; that the lessor of the plaintiff, as agent to the Lord Proprietary, • was empowered lawfully to lease the manor of the .Lord Proprietary, and made the demise in the declaration mentioned, in order to try the title of the land in dispute for the benefit of the Lord Proprietary. That a survey was made of a tract of land called Huxberry, the 18th November, 1663, for Joseph Winslow, and a patent issued thereon dated the 29th July, 1664; that it did not appear that any of the heirs of the grantee, or any who had the estate, were living; that the defendant had the possession of the part for which he took defence, and which was included in the manor, for thirty years.
The Court gave judgment for the plaintiff.
Lib. E. J. No. 5. fol. 273.